         Case 3:11-cr-00116-JBA Document 249 Filed 03/10/21 Page 1 of 3




                             UNITED STATES DISTRICT COURT
                               DISTRICT OF CONNECTICUT

  UNITED STATES OF AMERICA
                                                         Criminal No. 3:11cr116 (JBA)
         v.
                                                         March 10, 2021
  RICHARD POUPART


      ORDER DENYING DEFENDANT’S MOTION FOR COMPASSIONATE RELEASE

       Defendant Richard Poupart moves for compassionate release under 18 U.S.C. §
3582(c)(1)(A) on the grounds that his serious medical conditions, along with the COVID-19
pandemic, constitute extraordinary and compelling reasons warranting release. (Def.’s Mot.
for Compassionate Release [Doc. # 218] at 1; Def.’s Suppl. Mot. for Compassionate Release
[Doc. # 233] at 3.) He also argues that the deterioration of his elderly mother’s health
necessitates his release so he may care for her. (Def.’s Mot. at 4-5; Def.’s Second Suppl. Mot.
for Compassionate Release [Doc. # 242] at 4, 6.) The Government opposes. ([Doc. # 244].)
For the reasons that follow, Defendant’s motion is DENIED.
   I. Background
       Defendant Richard Poupart was convicted by his guilty plea of two counts of
possession of child pornography, in violation of 18 U.S.C. § 2252(a)(4)(B), and sentenced to
240 months imprisonment followed by a lifetime of supervised release. (J. [Doc. # 200] at 1.)
His sentence was affirmed by the Second Circuit Court of Appeals on June 3, 2014. (Mandate
of USCA [Doc. # 215] at 6.) Mr. Poupart is currently held at Allenwood Low FCI and is
scheduled to be released from Bureau of Prisons (“BOP”) custody on August 20, 2027. FIND
AN INMATE, FEDERAL BUREAU OF PRISONS, https://www.bop.gov/inmateloc/       (last accessed Mar.
10, 2021). As of March 10, 2021, three Allenwood Low FCI inmates were currently positive
and 287 inmates and nineteen staff members had recovered, with no deaths reported at the
facility. COVID-19, FEDERAL BUREAU    OF   PRISONS, https://www.bop.gov/coronavirus/ (last
accessed Mar. 10, 2021). COVID-19 vaccinations have been offered to Allenwood inmates,
including Defendant.



                                               1
          Case 3:11-cr-00116-JBA Document 249 Filed 03/10/21 Page 2 of 3




   II.      Discussion
         The Government represents that Mr. Poupart received his first dose of the COVID-19
vaccine on January 5, 2021 and was scheduled to receive his second dose between February
1 and 4, 2021. (Gov’t Opp. at 3; Def.’s Reply to Gov’t’s Response to Def.’s Second Suppl. Mem.
[Doc. # 248] at 1.) The opportunity for individually-identifiable inmates to opt to receive the
COVID-19 vaccine represents a sea change from their previous COVID-19 infection
vulnerability and inability to protect themselves against the virus, even with comorbidities.
See Benefits of Getting a COVID-19 Vaccine, CENTERS       FOR   DISEASE CONTROL   AND   PREVENTION,
https://www.cdc.gov/coronavirus/2019-ncov/vaccines/vaccine-benefits.html                      (last
updated Jan. 5, 2021). Evidence that a defendant has been offered the vaccine, whether he
accepts it or not, demonstrates that he had the ability and opportunity to take measures to
markedly reduce his risk of severe illness or death from COVID-19 while incarcerated. Mr.
Poupart’s argument that his significant medical needs warrant his release lacks persuasive
force since the vaccine has empowered Mr. Poupart to reduce these risks.
         Mr. Poupart further argues that his mother’s steep decline and his unique capacity to
contribute to her care further justify his release. (Def.’s Mot. at 4-5; Def.’s Second Suppl. at 4,
6.) While the incapacitation and need to care for an immediate family member may
contribute to extraordinary and compelling reasons, the need to care for a family member
when alternative care is available does not alone justify release. United States v. Wooten, No.
3:13-CR-18 (SRU), 2020 WL 6119321, at *8 (D. Conn. Oct. 16, 2020) (The defendant’s ability
to help his sister “does not, alone, amount to an extraordinary and compelling reason
warranting [his] release.”); see also United States v. Riley, No. 2:12-CR-62, 2020 U.S. Dist.
LEXIS 82909, at *7 (D. Vt. May 12, 2020) (granting compassionate release where the
defendant’s asthma, in the context of the pandemic, and need to care for his father, who
submitted an affidavit confirming the seriousness of his conditions, including his
deteriorating vision due to glaucoma, and that defendant was the only one able to care for
him, constituted extraordinary and compelling reasons); United States v. Lisi, 440 F. Supp. 3d
246, 252 (S.D.N.Y. 2020) (finding extraordinary and compelling reasons where the court
“received evidence from several sources indicating that [the defendant] is the only available
caregiver for his mother,” but still denying the motion for § 3553 reasons).


                                                2
            Case 3:11-cr-00116-JBA Document 249 Filed 03/10/21 Page 3 of 3




           Mr. Poupart provides no documentation or evidentiary basis to support his and
counsel’s briefing statement as to the nature or severity of his mother’s struggles, nor has he
provided any evidence, such as affidavits, medical records, or social services reports, that he
is the only child able to care for her. (Def.’s Mot. at 4-5; Def.’s Suppl. Mot. at 3-4; Def.’s Second
Suppl. at 4, 6.) Indeed, Mr. Poupart admits that his sister is presently caring for his mother
and does not submit any evidence to demonstrate that his sister’s current care of their
mother is inadequate.1 (Def.’s Mot. at 4-5, 25; Def.’s Reply at 4-5.)
           Not only has Mr. Poupart failed to persuade the Court that his situation is sufficiently
extraordinary and compelling to warrant release, he has also failed to articulate an adequate
release plan which would satisfy the Court that he would not likely present a danger to the
public upon release, particularly in light of his criminal history involving child molestation.
    III.      Conclusion
           For the foregoing reasons, Defendant’s Motion for Compassionate Release [Doc. #
218] is DENIED.


                                               IT IS SO ORDERED.


                                                            /s/
                                               Janet Bond Arterton, U.S.D.J.


                                 Dated at New Haven, Connecticut this 10th day of March 2021.




1 Contrary to Defendant’s repeated assertions that “the burden is on the government to
produce competent evidence to support any claim that others are willing and able to step
forward to care for [Defendant’s mother],” (Def.’s Reply at 5), “[t]he defendant bears the
burden of proving that he or she is entitled to a sentence reduction” under 18 U.S.C. §
3582(c)(1)(A), Wooten, 2020 WL 6119321, at *5.
                                                  3
